Name: Commission Regulation (EEC) No 2040/89 of 7 July 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 7. 89 Official Journal of the European Communities No L 193/33 COMMISSION REGULATION (EEC) No 2040/89 of 7 July 1989 fixing the amount of the subsidy on oil seeds quantities for the 1989/90 year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1989/90 year has been provisionally calculated on the basis of an abatement of ECU 3,44 per 100 kilograms for colza and rape seed, and of ECU 11,55 per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture {% as last amended by Regulation (EEC) No 1887/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1933/89 O ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1933/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) are as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (') is as set out in Annex III for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (l0) for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 8 July 1989 to take into account the consequences of the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 8 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 128, 11 . 5. 1989, p. 15. 0 OJ No L 1 64, 24. 6. 1985, p. It . O OJ No L 182, 29. 6. 1989, p. 22. 0 OJ No L 167, 25. 7. 1972, p. 9 . H OJ No L 197, 26. 7 . 1988, p. 10. 0 OJ No L 187, 1 . 7. 1989, p. 48 . ( ») OJ No L 266, 28 . 9 . 1983, p . 1 . O OJ No L 53, 1 . 3 . 1986, p . 47. H OJ No L 183, 3 . 7. 1987, p . 18 . No L 193/34 Official Journal of the European Communities 8 . 7. 89 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 7 (') : 1st period 8 (') 2nd period 9 (') 3rd period loo 4th period 110 5th period 120 1 . Gross aids (ECU):  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal ­ 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 19,444 19,729 19,807 19,667 19,797 20,075 2. Final aids : l (a) $eed harvested and processed in : \ \  Federal Republic of Germany II \ (DM) 46,24 46,91 47,09 46,77 47,07 47,87  Netherlands (Fl) 51,29 52,04 52,25 51,94 52,29 53,33  BLEU (Bfrs/Lfrs) 938,89 952,65 956,42 949,66 955,94 969,36  France (FF) 147,10 149,34 149,95 148,85 149,84 151,98  Denmark (Dkr) 173,64 176,18 176,88 175,63 176,79 179,27  Ireland ( £ Irl) 16,372 16,621 16,689 16,567 16,677 16,915  United Kingdom ( £) 12,622 12,840 12,866 12,714 12,798 12,864  Italy (Lit) 32 434 32 913 33 044 32 748 32 965 33 243  Greece (Dr) 3 742,88 3 143,75 3 101,14 3 014,37 3 034,21 2 948,24 (b) Seed harvested in Spain and llI IlI Il processed : IlllIlIl  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 037,12 3 079,27 3 082,80 3 052,16 3 072,47 3 083,25 (c) Seed harvested in Portugal and LiIlII\\ processed : « IIIIIlII  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 361,48 4 415,47 4 414,64 4 366,83 4 337,77 4 324,17 (') Subject in the case of advance fixing for the 1989/90 marketing year to the consequences of the application of the system of maximum guaranteed quantities. 8 . 7. 89 Official Journal of the European Communities No L 193/35 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kv) Current 7 (') 1st period 8 (') 2nd period 9 (') 3rd period 10 (') 4th period ll (') 5th period 12 (') 1 . Gross aids (ECU) :  Spain 3,670 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 21,944 22,229 22,307 22,167 22,297 22,575 2. Final aids : \ (a) Seed harvested and processed in : I  Federal Republic of Germany \ (DM) 52,15 52,81 53,00 52,67 52,98 53,78  Netherlands (Fl) 57,88 58,64 58,84 58,54 58,88 59,93  BLEU (Bfrs/Lfrs) 1 059,61 1 073,37 1 077,14 1 070,38 1 076,65 1 090,08  France (FF) 166,35 168,58 169,20 168,10 169,08 171,23  Denmark (Dkr) 195,96 198,51 199,20 197,95 199,11 201,60  Ireland ( £ Irl) 18,514 18,763 18,831 . 18,709 18,819 19,057  United Kingdom ( £) 14,376 14,593 14,619 14,468 14,552 14,617  Italy (Lit) 36 617 37 095 37 226 36 931 37 147 37 426  Greece (Dr) 3 591,35 3 592,22 3 549,61 3 462,84 3 482,68 3 396,70 (b) Seed harvested in Spain and l \ Il processed : . Il li\ I. \  in Spain (Pta) 561,13 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 419,36 3 461,51 3 465,04 3 434,40 3 454,71 3 465,49 (c) Seed harvested in Portugal and IlI IIIIIl processed : II II I  in Portugal (Esc) 480,01 480,01 480,01 480,01 480,01 480,01  in another Member State (Esc) 4 841,49 4 895,48 4 894,64 4846,84 4 817,78 4 804,17 (') Subject in the case of advance fixing for the 1989/90 marketing year to the consequences of the application of the system of maximum guaranteed quantities. No L 193/36 Official Journal of the European Communities 8 . 7 . 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 7 1st period «(') 2nd period *(&gt;) 3rd period 10 (') 4th period . 11 0 1 . Gross aids (ECU) : \  Spain 5,170 6,890 6,890 6,890 6,890  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 20,078 18,761 18,892 20,312 19,177 2. Final aicls : \ \ (a) Seed harvested and processed in (2) : \  Federal Republic of Germany (DM) 47,92 44,74 45,04 48,37 45,71  Netherlands (Fl) 53,38 49,49 49,83 53,66 50,67  BLEU (Bfrs/Lfrs) 969,50 905,91 912,24 , 980,80 926,00  France (FF) 145,41 141 ,04 142,07 153,22 , 144,26  Denmark (Dkr) 175,25 167,54 168,71 181,39 171,25  Ireland ( £ Irl) .1 6,1 70 15,698 15,812 17,053 16,056 *  United Kingdom ( £) 11,322 11,826 11,882 12,912 12,023  Italy (Lit) 31 706 31 262 31 482 33 791 - 31 879  Greece (Dr) 2 003,68 2 837,65 2786,32 3 008,84 2 760,96 (b) Seed harvested in Spain and processed :  in Spain (Pta) 797,28 1 053,45 1 053,45 1 053,45 1 053,45  in another Member State (Pta) 3 178,98 3 161,41 3 170,20 3 368,78 3 200,84 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 5 949,26 5 928,21 5 933,38 6 192,84 5 897,50  in another Member State (Esc) 5 798,07 5 777,56 5 782,59 6 035,46 5 747,62 3. Compensatory aids : ll  in Spain (Pta) 3 128,85 3111,71 3 120,50 3 319,08 3 151,14 4. Special aid : ¢ ll  in Portugal (Esc) 5 798,07 5 777,56 5 782,59 6 035,46 5 747,62 (') Subject in the case of advance fixing for the 1989/90 marketing year to the consequences of the application of the system of maximum guaranteed quantities. 0) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the e,cu to he used for converting final aids into the currency of the processing country when the latter is a country other than the country of production ¢ (value of ECU 1) I Current7 1st period8 2nd period9 3rd period10 4th period11 5th period\ 12 DM 2,069410 2,065840 2,062540 2,059530 2,059530 2,051440 Fl 2,331530 2,326300 2,321390 2,316370 . 2,316370 2,299660 Bfrs/Lfrs 43,323899 43,301300 43,280100 43,268700 43,268700 43,213200 FF 7,026930 7,026550 ' 7,025520 7,023860 7,023860 7,022230 Dkr 8,055980 8,059220 8,062190 8,065370 8,065370 8,078360 £Irl 0,777513 0,777085 0,777186 0,777313 0,777313 0,778110 £ 0,679740 0,682390 0,685114 0,687718 0,687718 0,695423 Lit . 1 497,87 1 501,80 1 505,32 1 508,64 1 508,64 1 518,73 Dr 178,37900 182,66500 186,21800 189,69900 189,69900 197,91200 Esc 173,00200 173,94000 174,84400 175,99400 1 75,99400 179,31500 Pta 131,30700 131,89500 132,38300 132,89600 132,89600 134,53000